DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
Status of the Claims
	This office action is submitted in response to the RCE filed on 12/21/20.
Examiner notes Applicant’s priority date of 5/25/17, which stems from provisional application 62510891.
	Claims 1, 11, 17, and 20 have been amended. 
Claims 2, 10, and 12 have been canceled. 
	Therefore, claims 1, 3-9, 11, and 13-20 are currently pending, and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-9, 11, and 13-20 are directed to the abstract idea of determining the efficacy of ad campaigns by using collected campaign data to calculate values associated with said campaigns, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising and marketing activities).  
Independent claims 1, 11, and 20, in part, describe a method comprising: receiving a selection of one or more third-party systems, receiving data from the third-party systems, partitioning the streamed data by topic, aggregating data associated with an ad campaign, receiving information associated with a campaign, calculating one or more values associated with the campaign based on datasets, and generating a report with the values.  As such, the invention is directed to various ineligible abstract ideas, such as collecting, analyzing, manipulating, and presenting data; monitoring and accumulating streaming data; and communicating targeted information.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing and retrieving data in a database. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
technical elements including a “third party system” for accumulating and transmitting data, “one or more processors” for executing the method, “one or more computer-readable mediums” for storing executable instructions, “trackers” for receiving data, a “reporting engine” for receiving data and generating reports, a “data ingestion module” for receiving data, and “databases” for storing collected data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. the internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3-9 and 13-19 are dependent on the aforementioned independent claims, and recite additional limitations that further limit the abstract idea with details regarding filtering and normalizing the data, applying tags to the third party systems and generating unique transaction IDs, storing metadata, and determining additional information associated with the events of the datasets.  These claims merely provide 
Therefore, claims 1, 3-9, 11, and 13-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-9, 11, and 13-20 are rejected under 35 USC 103 as being unpatentable over Carlson (20170098234) in view of Hudson (20180225707), and in further view of Oh (20170293864) and Dereszynski (20150081389).
Claims 1, 11, and 20:  Carlson discloses a system, method, and computer readable medium comprising:
A computing system in communication with a plurality of third-party systems and including a first database and a second database, each third-party system configured to store a plurality of files including datasets of different types associated with one or more campaigns, wherein each dataset can be associated with a unique transaction ID (Paragraphs 52-55, 146-155, 450-453; Figs. 2, 4, and 8-10);
One or more processors and one or more computer readable mediums (Figs. 5-7); 
Receiving a selection of one or more third party systems, each of which is configured to store one or more files, including datasets associated with the campaign, 
Storing the datasets in the first database, and retrieving information associated with the campaign and a user of the user device from the second database (Paragraphs 52-55 and 83-90);
Calculating one or more values associated with the campaign based on the datasets and the information associated with the campaign and a user (Paragraphs 52-55 and 83-90); and
Generating a report including the one or more values (Paragraphs 35, 52-55, and 83-90).
	Carlson fails to explicitly disclose a method in which trackers are used to retrieve ad campaign data.
	Hudson, however, discloses a method in which trackers are used to retrieve ad campaign data (Paragraph 19).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Hudson with those of Carlson.  One would have been motivated to do this in order to have a dedicated means to collect and analyze data for a targeted advertising campaign.
	Carlson also fails to explicitly disclose a method in which a data ingestion module ingests data through streaming.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Oh with the process of Carlson and Hudson.  One would have been motivated to do this in order to move data from one or more sources to a destination where it can be stored and further analyzed.
	Finally, Carlson fails to explicitly disclose a method in which the streaming partitions the files by a plurality of topics (i.e. enriches the datasets).
	Dereszynski, however, discloses a method in which streaming data is received and partitioned according to the topics of the data (Paragraph 121).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the partitioning feature of Dereszynski with the process of Carlson, Hudson, and Oh.  One would have been motivated to do this in order to organize the data in such a fashion as to determine ad campaign values in particular categories.
Claims 3 and 13:  Carlson discloses a system and method further comprising streaming, via a streaming platform residing on the computing system, each of the one or more files of the plurality of files to at least one topic of a plurality of topics based on the types of the datasets included in the one or more files (Paragraphs 75, 83-90, 182, 223-225, and 368).
Claims 4 and 14:  Carlson discloses a system and method further comprising: breaking down, filtering, and normalizing the datasets (Paragraphs 71 and 425-430).
Claims 5 and 15:  Carlson discloses a system and method to apply one or more tags to each of the plurality of third-party systems; and generate the unique transaction IDs associated with each of the datasets based on the one or more tags applied to each of the plurality of third-party systems (Paragraphs 55, 83-90, and 146-155).
Claims 6 and 16:  Carlson discloses a system and method wherein filtering the datasets includes removing at least one dataset associated with an invalid transaction ID (Paragraphs 183, 250, and 278).
Claims 7 and 17:  Carlson discloses a system and method further comprising a third database in communication with the computing system configured to store metadata associated with the at least one campaign (Paragraphs 52-55, 83-90, and 146-155).
Claims 8 and 18:  Carlson discloses a system and method wherein at least one of the one or more files includes datasets associated with events (Paragraphs 34-35 and 55).
Furthermore, these claims merely disclose non-functional descriptive material, which are afforded little to no patentable weight.
Claims 9 and 19:  Carlson discloses a system and method wherein the computing system is configured to: capture a URL associated with the events of the datasets from the at least one of the one or more files; determine device and browser information associated with the events; and determine a geographic location associated with the events (Paragraphs 39, 55, 64, 83-90, 115, and 135-137).
Response to Arguments

	First, Applicant argues that the invention is not abstract because it collects data from multiple data servers, and that it cannot be performed in the human mind and/or using pen and paper.  Applicant cites to Ex Parte Hannum (Appeal 2018-003323) for support.
	Applicant’s reliance on Ex Parte Hannum is moot because it is not binding on the Office.  Applicant is also incorrect about the collection of data from various sources.  Courts have recognized the use of multiple computers (rather than a single large computer, such as a mainframe) to transmit, collect, and process data to be abstract.  See, e.g., Appistry, Inc. v. Amazon.com, Inc., 195 F.Supp. 3d 1176 (2016).
With respect to Applicant’s assertion that the process could not be performed in the human mind or with pen and paper, the Examiner respectfully points to FairWarning IP, LLC v. Iatric Systems, 839 F.3d 1089 (Fed. Cir. 2016). The Court was clear in FairWarning that “we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability of the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d. at 1278.”  Therefore, Applicant’s argument represents an incorrect assertion of law.
Next, Applicant argues that the claims are integrated into a practical application because they allegedly reflect an improvement in the functioning of computers because 
Examiner notes that the increased efficiency, at best, comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  Examiner further notes that “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).
Examiner further finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Applicant argues that the claims are integrated into a practical application because they use a particular machine to execute the method.  Examiner disagrees.  As noted above, the invention only uses generic computer components.  Examiner further notes that specialized names or terminology for the system components involved fail to make the "special", and these particular instances of "components" are only performing the particular functions that are being implemented by programmed software-based instructions using a generic processor. Contrary to Applicant's assertion, any generic computer would be capable of performing the steps upon execution of the programmed instructions, and none of the steps performed and/or limitations claimed represent 
Moreover, MPEP 2182 states the “the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer.” See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.  Applicant may express the algorithm in any understandable terms such as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623.  No such disclosure is present in Applicant’s specification; therefore, there is no evidence to support the notion that the invention uses a “particular machine” that is integral to the claim(s).
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s comments regarding the rejection under 35 USC 103 are rendered moot in view of the new grounds of rejection cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681